DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.

Examiner’s Note
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Objections
Claims 2, 5-6, 8-9 and 11 are objected to because of the following informalities:
In claim 2, " a wearing status comprises:" in line 2, should be changed to – the wearing status comprises:--. 
In claim 5, " a wearing status" in lines 1-2, should be changed to – the wearing status--. 

In claim 6, " a wearing status" in line 2, should be changed to – the wearing status--. 
In claim 8, 9 and 11, " a user" in line 2, should be changed to – the user--. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the recitations “correctly worn” are unclear what actual configurations are claimed and how each claimed elements are capable of functions as claimed.  For the purpose of this Office action, the recitations will be treated as intended use of the apparatus.
Regarding claims 11, the recitations “incorrectly worn” are unclear what actual configurations are claimed and how each claimed elements are capable of functions as claimed.  For the purpose of this Office action, the recitations will be treated as intended use of the apparatus.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wexler et al (US 20170061213 A1) (herein after Wexler)[cited in the IDS filed by the applicant] in view of Nepo (US 20150137972 A1) (herein after Nepo)[ cited in the IDS filed by the applicant].
As to claims 1-2, 8 and 10-11, Wexler discloses a detecting method of a wearable device, comprising:
 providing a current to drive a light source to emit auxiliary light corresponding to ambient light received by the wearable device [For example, processor 210 can determine, based on information derived from captured image data, a value for at least one of the following: an image resolution, a compression ratio, a cropping parameter, frame rate, a focus point, an exposure time…¶0107] [Processor 210 may recognize certain situations from the analyzed image data and adjust the aiming direction of image sensor 220 to capture relevant image data.  For example, in one embodiment, processor 210 may detect an interaction with another individual and sense that the individual is not fully in view, because image sensor 220 is tilted down…¶0108][ processor 210 may communicate signals with an external feedback outputting unit 230 via a wireless transceiver 530, a wired connection, or some other communication interface.  In some embodiments, feedback outputting unit 230 may also include any suitable display device for visually displaying information to user 100…¶0110]; and
 informing a wearing status indicative [FIG. 2 is a schematic illustration of an exemplary system 200 including a wearable apparatus 110, worn by user 100, and an optional computing device 120 and/or a server 250 capable of communicating with apparatus 110 via a network 240, consistent with disclosed embodiments…¶0087]
[feedback-outputting unit 230 may be configured to output visual or nonvisual feedback based on signals received from processor 210, such as when processor 210 recognizes a hand-related trigger in the analyzed image data…¶0109].

As to claim 2, the detecting method of wherein the step of informing the wearing status comprises: calculating a variation between the current generated in a first detecting period and the current generated in a second detecting period [FIG. 5B, each of the image sensors may provide images in a different image resolution, or face a different direction.  Alternatively, each image sensor may be associated with a different camera (e.g., a wide angle camera, a narrow angle camera, an IR camera, etc.).  In some embodiments, apparatus 110 can select which image sensor to use based on various factors…¶0114]; and determining the wearing status according to the variation [n the first processing-mode, apparatus 110 may capture images and process the captured images to make real-time decisions based on an identifying hand-related trigger, for example.  In the second processing-mode, apparatus 110 may extract information from stored images in memory 550 and delete images from memory 550…¶0115][ apparatus 110 may use the extracted information to send feedback or other real-time indications to feedback outputting unit 230 or to computing device 120.  In some embodiments, processor 210 may identify in the image data the individual standing in front of user 100, and send computing device 120 the name of the individual and the last time user 100 met the individual.  In another embodiment, processor 210 may identify in the image data, one or more visible triggers, including a hand-related trigger, and determine whether the trigger is associated with a person other than the user of the wearable apparatus to selectively determine whether to perform an action associated with the trigger…¶0119].
As to claim 10, the detecting method of further comprising: displaying the wearing status on a display device [¶0082, 0092, 0099].
[Note: while each unit configured to perform as claimed may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does].

Wexler discloses all the features of the claimed invention except the limitation such as: “whether the wearable device is correctly worn by a user or not according to the current.
The detecting method further comprising: detecting a pressure for the wearable device against a user; and informing the wearing status according to the pressure.
The detecting method further comprising: alerting a user when the wearing status indicates the wearable device is incorrectly worn”.
However, Nepo from the same field of endeavor discloses whether a wearable device is correctly worn by a user or not according to the current [the ring device may automatically determine that it is being correctly worn by the user…¶0230][ In addition to sensors which may detect the user's pulse rate, the pulse monitor sensors also may detect whether or not the monitor is being worn correctly by the user…¶0287][ The breathing monitor may contain sensors which are able to detect whether or not the monitor is correctly positioned on the user.  If the user removes the breathing monitor, no panic may be triggered because the device may detect that it is not being worn…¶0289]; detecting a pressure for the wearable device against a user [¶0233-0234]; and informing the wearing status according to the pressure [¶0233-0234, see claim 16]; alerting a user when the wearing status indicates the wearable device is incorrectly worn [¶0027, 0107, 0117, 0120].

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was made to modify the device/method/system of Wexler such that whether the wearable device is correctly worn by the user or not according to the current, detecting the pressure for the wearable device against the user in each of the plurality detecting periods; the detected pressure is the wearing information output, alerting the user when the wearing status indicates the wearable device is incorrectly worn,  as taught by Nepo, for the advantages such as: in order to improve the signal to noise ratio.

Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wexler et al in view of Nepo and further in view of Roche et al (US 20060171848 A1) (herein after Roche).
As to claim 5, Wexler when modified by Nepo discloses all the features of the claimed invention except the limitation such as: “The detecting method wherein the step of informing a wearing status further comprises: informing the wearing status according to a magnitude of the current”.
However, Roche from the same field of endeavor discloses a wearing status according to a magnitude of the current [¶0029].


 Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was made to modify the device/method/system of Wexler when modified by Nepo such that the wearing status according to a magnitude of the current, as taught by Roche, for the advantages such as: optimization of process equipment, real-time monitoring and control of plasma processes, and periodic repeatability measurements to maintain process control.


Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wexler et al in view of Nepo and further in view of Barker (US 20060285314 A1) (herein after Barker).
As to claim 6, Wexler when modified by Nepo discloses all the features of the claimed invention except the limitation such as: “The detecting method wherein the step of informing a wearing status further comprises: informing the wearing status according to a duty cycle of the current”.
However, Barker from the same field of endeavor discloses a wearing status further comprises: informing the wearing status according to a duty cycle of the current [¶0052].


 Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was made to modify the device/method/system of Wexler when modified by Nepo such that the wearing status further comprises: informing the wearing status according to the duty cycle of the current, as taught by Barker, for the advantages such as: in order to obtain an optimum measurement.



Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wexler et al in view of Nepo and further in view of Kusukame et al (US 20150204556 A1) (herein after Kusukame)[cited in the IDS filed by the applicant].
As to claim 9, Wexler when modified by Nepo discloses all the features of the claimed invention except the limitation such as: “The detecting method further comprising:
detecting a temperature for the wearable device against a user in each of the plurality detecting periods;
wherein the detected temperature is the wearing information output”.
However, Kusukame from the same field of endeavor discloses detecting a temperature for the wearable device against a user in each of the plurality detecting periods [¶0279];
wherein the detected temperature is the wearing information output [¶0279, 0396, 0426].


 Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was made to modify the device/method/system of Wexler when modified by Nepo such that detecting the temperature for the wearable device against the user in each of the plurality detecting periods, wherein the detected temperature is the wearing information output, as taught by Kusukame, for the advantages such as: in order to obtain an optimum measurement.



Allowable Subject Matter
Claims 3-4, 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 3, the prior arts alone or in combination fails to disclose the claimed limitations such as “wherein the step of providing a current to drive a light source to emit auxiliary light corresponding to ambient light received by the wearable device comprises: capturing a detecting image in each of the plurality of detecting periods; wherein the current is corresponding to a brightness of at least a part of the detecting image” along with all other limitations of the claim. 
As to claim 7, the prior arts alone or in combination fails to disclose the claimed limitations such as “using the auxiliary light to capture a detecting image according to the brightness of the at least a part of the detecting image; performing a digital-to-analog conversion to provide an adjusting signal, wherein the auxiliary light is controlled according to the adjusting signal; and informing the wearing status according to the adjusting signal” along with all other limitations of the claim. 

Claim 4 are allowable due to their dependencies. 




	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886



/MD M RAHMAN/Primary Examiner, Art Unit 2886